Exhibit 10.16

CYMER, INC.

AMENDMENT NO. 1 TO

RESTRICTED STOCK UNIT AGREEMENTS AND

PERFORMANCE RESTRICTED STOCK UNIT AGREEMENTS

This AMENDMENT NO. 1 (the “Amendment”) is effective as of December     , 2012,
by and between CYMER, INC., a Nevada corporation (the “Company”), and
                    (“Holder”).

RECITALS

A. The Company and Holder have entered into one or more Performance Restricted
Stock Unit Agreements (Cymer Nos.     ,     ) and Restricted Stock Unit
Agreements (Cymer Nos.     ,     , and     ) (each, an “Original Agreement”)
pursuant to which a number of shares of Common Stock are to be issued to the
Holder during 2012. Each Original Agreement was subject to Company’s 2005 Equity
Incentive Plan (the “Plan”). Capitalized terms not otherwise defined herein
shall have the meanings given in each Original Agreement and the Plan.

B. The Company and Holder wish to amend certain terms set forth in each Original
Agreement.

AGREEMENT

The parties agree as follows:

1. Section 1 of each Original Agreement shall be amended to add the following
provision to the end thereof, which shall read as follows:

“Notwithstanding the forgoing, with respect to any shares subject to your Award
that vested between (and including) January 1, 2012 and December 13, 2012 (the
“2012 Tranche”), the Company will deliver to you a number of shares of Common
Stock equal to the 2012 Tranche on December 13, 2012.

2. Section 10 of each Original Agreement shall be amended to add a new
subsection 10(c) to the end thereof, which shall read as follows:

“(c) With respect to shares of the Company’s Common Stock that are issued to you
between (and including) December 1, 2012 and December 31, 2012, if, on the
applicable date on which shares are to be delivered to you in accordance with
Section 1, you are precluded under the Company’s policy regarding insider
trading from engaging in market transactions involving the Company’s Common
Stock, the Company shall satisfy its tax withholding obligation by withholding
shares of Common Stock from the shares of Common Stock issued or otherwise
issuable to you in connection with your Restricted Stock Units with a Fair
Market Value (measured as of the date shares of Common Stock are issued to you)
equal to, but not exceeding, the amount of such tax withholding obligation. Any
fractional shares will be rounded down to the next whole share and you will be
required to pay the Company via check an amount equal to



--------------------------------------------------------------------------------

any tax withholding shortfall. With respect to the portion of the tax
withholding obligation that is satisfied by withholding in shares of Common
Stock, for tax purposes, you are deemed to have been issued the full number of
vested shares of Common Stock subject to the Original Agreements,
notwithstanding that a number of the shares of Common Stock are held back solely
for the purpose of satisfying the tax withholding obligation.”

3. Except as expressly set forth herein, each Original Agreement and all other
documents referred to therein shall remain in full force and effect and shall
not be modified or altered in any other way.

4. This Amendment and all acts and transactions pursuant hereto and the rights
and obligations of the parties hereto shall be governed, construed and
interpreted in accordance with the laws of the State of California, without
giving effect to principles of conflicts of law.

5. This Amendment may be executed in two counterparts, each of which shall be
deemed an original and all of which together shall constitute one instrument.

[SIGNATURE PAGE FOLLOW]

 

2



--------------------------------------------------------------------------------

The parties hereto have executed this AMENDMENT NO. 1 TO RESTRICTED STOCK UNIT
AGREEMENTS AND PERFORMANCE RESTRICTED STOCK UNIT AGREEMENTS as of the date first
written above.

 

COMPANY: CYMER, INC. By:  

 

HOLDER:

 

 

3